Citation Nr: 1213202	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-32 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had an unverified period of active service in the United States Air Force from April 1980 to June 1983; she also had a verified period of active service in the Air Force from June 1983 to September 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has characterized the issue as reflected on the first page, above.

In February 2012, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

Review of the appellant's service record reveals that she was entered into a drug treatment program through the mental health clinic at the United States Air Force Regional Hospital at the March Air Force Base in California in November 1980.  None of the associated psychiatric records or disciplinary records associated with this treatment have been included in the evidence of record.  In addition, the appellant was apparently in receipt of mental health treatment services in March 1984, at the Air Force Hospital in Lakenheath, England.  None of the associated records appear to have been obtained.  Furthermore, the appellant has stated that she lost a security clearance in 1980 based on her diminished performance after she experienced sexual harassment at March Air Force Base; however, the appellant's initial period of active duty has not been verified and records relating to her award of security clearances are also not of record.

Review of the evidence of record reveals that the appellant has submitted written statements in which she has declared that she has been in receipt of VA treatment services dating back to at least 2002, and perhaps to 1997.  A VA treatment note, dated in September 2009, indicates that the appellant was in receipt of VA treatment going back to 2004.  However, the evidence of record includes only VA treatment records dated between December 2007 and October 2011.

Review of the evidence of record reveals that the appellant has applied for Social Security disability benefits.  The evidence of record also indicates that she was sent for court-ordered drug treatment that lasted six months after she was convicted of felony drug possession in approximately 2007.  None of the associated records have been included in the evidence of record.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

When VA has actual notice that a claimant is receiving disability benefits from the Social Security Administration (SSA), the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For the purpose of 38 U.S.C.A. § 5103A, relevant records are defined as those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  

VA has not attempted to obtain these federal records of which VA has actual notice.  The Board finds that a remand is required to obtain the outstanding SSA and VA records, as well as the outstanding service psychiatric treatment records and service personnel records relating to security clearances and disciplinary action for drug use.  Records relating to the appellant's court-ordered drug treatment, in approximately 2007, should also be obtained.  Therefore, in order to fulfill the duty to assist, all of these records described herein should be obtained and associated with the claims file.

Thus, while the RO did arrange for the psychiatric and medical examinations of the appellant, the examiners' findings were inadequate (in part because not all pertinent records were included in the claims file), and would not withstand judicial review.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value) and Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Furthermore, VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Thus, this case must be remanded so that all pertinent records can be obtained and so adequate medical opinions can be generated.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

As reflected in her February 2012 Travel Board hearing testimony, the appellant is seeking service connection for a psychiatric disorder.  She contends that she was sexually harassed/assaulted in service and that she subsequently engaged in behavior (drug abuse) that warranted disciplinary action because of these events.  In such a claim, evidence from sources other than the Veteran's records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  The Board notes that the appellant began receiving disciplinary actions in November 1980, which is around the time the appellant has testified the harassment/assault took place.  To date, the significance of these facts vis-à-vis verifying a stressor has not been explored.

Furthermore, pertinent provisions of Manual M21-1MR specifically address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is physical or sexual assault.  See Cohen v. Brown, 10 Vet. App. 128 (1997); M21-1MR, Part III, Subpart iv, Chapter 4, Section H (Change date August 2006); see also YR v. West, 11 Vet. App. 393, 399 (1998).  The Court, in Patton v. West, 12 Vet App 272 (1999), has highlighted the importance of the RO following the more particularized requirements delineated in Manual M21-1 for personal-assault PTSD claims.  It is not clear that the RO has achieved the level of development required by the Court's holding in Patton.

The evidence of record indicates that the appellant had been a victim of sexual abuse when she was a child and that she engaged in substance abuse prior to her entry into military service.  Furthermore, the appellant testified that she was using inhalers for respiratory problems prior to her entry into service.  This raises the question of a pre-existing psychiatric disorder and the question of pre-existing asthma; the RO has not yet addressed that aspect of the case.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear and unmistakable evidence that a psychiatric disorder or asthma pre-existed the appellant's entry into military service.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that any such pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.

On remand, these deficiencies should be rectified.

The RO must also keep in mind that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents, including Kent v. Nicholson, 20 Vet. App. 1 (2006), has been completed.  See also 38 C.F.R. § 3.156.

2.  Verify the dates the appellant was on active duty for her first period of service in the Air Force.  

3.  Search, at the National Personnel Records Center (NPRC) or other appropriate sources, for the rest of the Veteran's Air Force service medical treatment and personnel records.  In particular, the Veteran's drug treatment records and psychiatric records should be obtained, including records relating to disciplinary action based on drug abuse, to include change in security clearance.  If any location contacted suggests other sources, those sources should be encompassed by the search.

4.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's initial application for benefits, as well as any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

5.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated her for her claimed conditions since September 1984.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from 1997 onward must be obtained and all court evaluations/pre-sentencing reports and the records of the court-ordered drug treatment should be sought.

6.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and her representative should also be informed of the negative results and be given opportunity to secure the records.

7.  Request from the appellant a comprehensive statement of the circumstances of the claimed sexual harassment/assault, as well as of potential alternative sources for supporting evidence.  The RO inquiry should include possible sources listed in M21-1MR, part III.  The appellant should be advised that this information is vitally necessary to obtain supportive evidence of the stressful event(s) and that she must be as specific as possible because without such details an adequate search for verifying information cannot be conducted.

8.  Thereafter, request any supporting evidence from alternative sources identified by the appellant.  The AMC/RO should determine whether any of the individuals named by the appellant in the claims file as having knowledge of the alleged events can be located through VA or service sources.  If any of them can be located, the AMC/RO should offer to forward a letter from the appellant to such individuals for the purpose of obtaining a statement concerning their knowledge of the alleged stressor events.  

9.  Then review the file and prepare a summary including all associated documents and then make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the appellant was exposed to a stressor, or stressors, in service, and, if so, the nature of the specific stressor or stressors established by the record.  In reaching this determination, the AMC/RO should address any credibility questions raised by the record.

10.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether it is linked to the Veteran's active service, as well as whether any portion of her current psychiatric pathology pre-existed service.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the Veteran does not report for the examination.

The psychiatrist should conduct an examination with consideration of the criteria for PTSD.  The AMC/RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether appellant was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of her entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist should also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or some other cause or causes.  

The psychiatrist should identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  The psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

If a diagnosis of PTSD is appropriate, the examiner should specify the "stressor(s)" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner should also describe which stressor(s) the appellant re-experiences and how she re-experiences them.  All necessary special studies or tests, including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory (MMPI), are to be accomplished if deemed necessary.  If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

Specifically, the examiner must address the questions of:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had any psychiatric disorder that existed prior to her entry onto active duty?  The appellant's childhood sexual abuse and substance abuse should be discussed.  

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current psychiatric pathology is causally or etiologically related to any incident of military service.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.)  The alleged sexual harassment/assault should be discussed.

(d) If the answer to (c) is no, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the appellant's current psychiatric pathology is related to symptoms or signs she may have manifested in service (April 1980 to September 1984), including behavior that resulted in disciplinary action against her or poor performance evaluations; or

(e) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the appellant's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after her service separation in September 1984.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

11.  After completing any additional notification and/or development action deemed warranted by the record, arrange for review of the appellant's claims file by an appropriate examiner, preferably an orthopedic spine surgeon, to determine the nature, extent, onset date and etiology of the appellant's claimed lumbar spine pathology.

The reviewing examiner should consider the information in the claims file to provide an opinion as to the diagnosis and etiology of any lumbar spine disorder found.  The reviewing physician should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a) Does the Veteran currently have any chronic low back pathology?  If so, list each diagnosis.

(b) What is the likelihood, based on what is medically known about any such diagnosed disorder, that any of the Veteran's claimed lumbar spine pathology had its onset during her military service from April 1980 to September 1984?  The reviewing physician must discuss the clinical significance of the Veteran's treatment for complaints of low back pain in September 1981, and her treatment post-service, particularly in relation to her current complaints, clinical findings and radiographic/imaging results.

(c) If arthritis is diagnosed, please state whether its onset was within one year of the Veteran's separation from service in September 1984.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the reviewing physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's low back pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

12.  If the examiner determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

13.  Upon receipt of the VA medical reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA reviewer/examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

14.  Review the claims file and ensure that all indicated development actions have been conducted and completed in full.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development should be done, including the scheduling of medical examination(s) and/or the obtaining of medical opinion(s).  If any development is incomplete, appropriate corrective action is to be implemented.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

15.  Thereafter, re-adjudicate the appellant's claims; the readjudication should reflect consideration of all evidence of record and be done with application of all appropriate legal theories, to include new and material evidence, direct, presumptive, secondary and aggravation theories for service connection.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

